DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62481484, filed 04/04/2017.
Status of Claims
	Claims 1, 3, 5, 6, 8, 10-12, 15-20, 22, and 39-42 are pending.
	Claims 2, 4, 7, 9, 13, 14, 21, and 23-38 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus), Species 2 (Figures 4AB), Species B (Figure 16B), and Species CC (Figures 23DE) in the reply filed on 07/17/2020 is acknowledged.

Specification
The objection to the specification has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 101
In response to the applicant’s amendments, the previous 101 rejections have been withdrawn.
Claim Rejections - 35 USC § 112
In response to the applicant’s amendments, the previous 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 12, 15-19, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guederian US 2006/0064173 A1 in view of Stone et al (Stone) US 2004/0254646 A1 and Huebner et al US 20140074246 A1.  
	Guederian discloses the invention substantially as claimed being a radial head assembly comprising a stem 7 comprising a convex articular head 17, a collar 5 comprising a collar wall defining a passage extending from a first (lower) opening to a second (upper) opening and an inner surface comprising a lower angular surface adjacent the first opening and an articular member comprising a base 3 with an outer rim extending over the collar (adjacent reference number 3) having a projection extending therefrom and a peripheral surface engaging the inner surface of the collar.  
However, Guederian does not disclose the use of an expandable locking ring/trapping member or an articular member comprising a convex surface for receiving the convex head of the stem.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first opening of Guederian to permit uploading of the stem and to provide a locking ring/trapping member between the barrel and the stem convex head as taught by Stone in order to permit partial replacement and adjustments to the collar and base without having to completely remove the entire implant and the locking ring will prevent the stem from backing out.  
In regards to the angular surface/ interior trapping surface it would be obvious to make the outer surface of the locking ring have the same angle as the lower portion of the barrel inner surface.  Additionally the claims broadly require the angular portion and interior tapping surface to be smooth along “a length” of the angular portion/ interior trapping portion.  Since the claims do not define the length as an entire length and subset or smaller length would read upon this recitation.  Accordingly the angular portion and interior tapping surface of Guederian as smooth along at least a smaller length of themselves.
	Huebner teaches the use of a radial prosthesis wherein the articular member 284 further comprises a projection 290 comprising a second concave surface for receiving a convex head (Figure 19) in the same field of endeavor for the purpose of providing additional movement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the projection of the articular member of Guederian through the collar and to include an additional lower convex surface as taught by Huebner in order to better secure the stem and upper articulating surface.  
.

Allowable Subject Matter
Claims 8, 10, 20, 22, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. The applicant argues that there is not a sufficient motivation to combine the locking ring of Stone with the implant of Guederian.  This is not persuasive because as further explained above Stone teaches adding a locking ring between a stem and collar in order to permit the two components to be uploaded and modified after attachment.  Accordingly it would have been obvious to modify the first opening of Guederian to permit uploading of the stem and to provide a locking ring/trapping member between the barrel and the stem convex head as taught by Stone in order to permit partial replacement and adjustments to the collar and base without having to completely remove the entire implant and the locking ring will prevent the stem from backing out.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774